DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 05/03/2021.

Response to Amendment
4.	Applicant’s amendments filed on 07/06/2021 have been entered. Claims 1, 13, and 19 have been amended. Claim 10 has been canceled. Claim 21 has been added. Claims 1-9, and 11-21 are pending in this application, with claims 1, 13 and 19 being independent.

Response to Arguments
5.	Applicant's arguments filed on 07/06/2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 13 and 19 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.


Claim Objections
7.	Claims 2-9, 11-12, 14-18 and 20-21 objected to because of the following informalities:  
Claims 2-3, 5-9, 11-12 and 21: “The method of claim 0” should be changed to - The method of claim 1 -.
Claim 4: “The method of claim 0” should be changed to - The method of claim 3 -.
Claims 14-18: “The computing device of claim 0” should be changed to - The computing device of claim 13 -.
Claim 20: “The non-transitory computer-readable storage medium of claim 0” should be changed to - The non-transitory computer-readable storage medium of claim 19 -.
The Examiner reasonably believes these are the typographical errors. For the purpose of examination, the Examiner will reasonably interpret the claims without the typographical errors.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, (“Goetz”) [US-2012/0265271-A1] in view of Blum et al., (“Blum”) [US-2010/0049276-A1], further in view of McIntyre et al., (“McIntyre”) [US-2006/0017749-A1]
Regarding claim 1, Goetz teaches a method (Goetz- ¶0006 teaches producing a patient-specific image, that is, an image of the anatomical feature of the patient as it exists within the patient. The image may include a representation of a therapy element, such as a lead or a catheter, at the location of the anatomical feature at which the therapy element is implanted) comprising:
receiving, by processing circuitry (Fig. 2: processor 40), a three-dimensional mesh structure associated with a plurality of electrodes of a lead, wherein the three-dimensional mesh structure comprises a plurality of vertices corresponding to locations on the three-dimensional mesh structure (Goetz- Figs. 2 and 3A-3C teach an example lead and groups of electrodes that may be used with an IMD; ¶0035 teaches the images used to construct the model may be captured after implanting an implantable medical device in the patient, such that the images include a representation of a lead or catheter (generally referred to herein as a “therapy element”) of the implantable medical device at the anatomical feature; ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient [a three-dimensional mesh structure] is created. The three-dimensional mesh may be constructed from a plurality of graphics primitives, e.g., triangles. Graphics primitives are typically defined using a list of vertices […] a triangle graphics primitive is defined using three vertices. Accordingly, the graphics processing data may comprise a list of vertices for graphics primitives corresponding to the three-dimensional mesh [the three-dimensional mesh structure comprises a plurality of vertices]; Fig. 1 and ¶0045 teach leads 20A and 20B with respective sets of electrodes 24, 26 […] electrodes 24, 26 of leads 20A, 20B (collectively referred to as “leads 20”), respectively, are positioned to deliver electrical stimulation to a tissue site within brain 28, such as a deep brain site under the dura mater of brain 28 of patient 12 [a plurality of electrodes of a lead]; ¶0112 ;
automatically adjusting, by the processing circuitry (Fig. 2: processor 40) and based on one or more stimulation parameter values (Goetz- ¶0057 teaches stimulation parameter values (e.g., current or voltage amplitude value and/or frequency value)), one or more vertices of the plurality of vertices to generate an adjusted three-dimensional mesh structure according to an  activated tissue and non-activated tissue (Goetz- ¶0038 teaches transforms can be applied to a model (such as an anatomical atlas) to manipulate the model, e.g., to translate the model (e.g., move vertices of the model along a specified vector), rotate the model (e.g., rotate vertices of the model about a vector), or scale the model (e.g., increase or decrease distance between vertices of the model to change the size of the model along one or more axes) [adjusting one or more vertices of the plurality of vertices]. In these examples, a patient-specific model may be compared to an anatomical atlas; ¶0057 teaches the therapy field can be an activation field, which indicates the neurons that will be activated by the electrical field in the patient anatomical region covered by the stimulation therapy, thereby indicating the tissue area activated by the electrical stimulation automatically by processor 80, or a processor of another device (e.g., IMD 16); ¶0148-0149 teach MRI unit 104 may, for example, capture a sequence of “slices” through magnetic resonance imaging procedures. Each of the slices may correspond to one image of a portion of the therapy target […] the slices may be stacked in z-axis order [activated tissue]; Fig. 13 and ¶0177-0178 teach a computing device presenting user interface 300 may provide a separate window (not shown) by which the user may modify a view of anatomical feature 312 [activated tissue] and lead 304 [non-activated tissue] […] A GPU of a computing device presenting user interface 300 may re-render data using the same graphics processing data used to generate image 302 based on the new camera parameters, to generate a second, different image of anatomical feature 312 and lead 304), wherein the  shape of the three-dimensional mesh structure  corresponding to electrical stimulation deliverable by the lead and according to the one or more stimulation parameter values (Goetz- ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient [the three-dimensional mesh structure] is created; ¶0057 teaches the therapy field can be an activation field, which indicates the neurons that will be activated by the electrical field in the patient anatomical region covered by the stimulation therapy, thereby indicating the tissue area activated by the electrical stimulation delivered via the specific therapy program, which includes a selected subset of electrodes 24, 26 and other stimulation parameter values (e.g., current or voltage amplitude value and/or frequency value) [to electrical stimulation deliverable by the lead and according to the one or more stimulation ; and
controlling, by the processing circuitry (Fig. 2: processor 40), a display interface (Fig. 13: user interface 300) to output a visual representation of the adjusted  three-dimensional mesh structure (Goetz- Fig. 5 and ¶0124 teach Display device 108 may comprise a user interface for displaying images rendered by image manipulation device 102; ¶0152 teaches GPU 124A may further perform the rendering process to generate an image of the anatomical feature of patient 12 with a representation of the lead (or other therapy elements) of IMD 16 via display 128A; Fig. 13 and ¶0175-0178 teaches User interface 300 may be referred to as a visualization interface or a visualization programming interface […] a computing device presenting user interface 300 may provide a separate window (not shown) by which the user may modify a view of anatomical feature 312 and lead 304 […] A GPU of a computing device presenting user interface 300 may re-render data using the same graphics processing data used to generate image 302 based on the new camera parameters, to generate a second, different image of anatomical feature 312 and lead 304).
Goetz fails to explicitly teach adjusting one or more vertices of the plurality of vertices to generate an adjusted shape of the three-dimensional mesh structure according to an intersection between activated tissue and non-activated tissue, wherein the adjusted shape of the three-dimensional mesh structure represents a volume of neural activation (VNA); and a visual representation of the adjusted shape of the three-dimensional mesh structure.
However, Blum teaches
adjusting one or more vertices of the plurality of vertices to generate an adjusted shape of the three-dimensional  structure according to an intersection between activated tissue and non-activated tissue (Blum- Figs. 9A-9B and ¶0081-0083 teach FIGS. 9A-9B illustrate generally an example of deforming an image using one or more nodes […] FIG. 9A shows four nodes 900. The one or more nodes 900 can be manually added by a clinician or other user, or the node 900 can be automatically placed on the model or brain atlas (e.g., a uniform distribution automatically placed across the slice or other view of the model or brain atlas). In an example, the clinician or other user can select a node 900 and move it to a location (e.g., manually, such as by dragging the node 900 with a mouse or other input device, by entering a location for the node 900 to be moved to […] FIG. 9B shows the node 900 at the top-left corner of FIG. 9A being moved from location 902 to location 904.The system may be configured such that moving the node 900 causes the system to stretch, deform, or otherwise move the portion of the model or brain atlas immediately under or in contact with the node 900, as well as an area around the node; ¶0092 teaches the system may provide for receipt and processing of user input selecting a plurality of points within a 2-D or 3-D model to outline a 2-D or 3-D target location. The system may further provide for clicking and dragging upon one or more points of a displayed target location to change its shape; ¶0150 teaches alter one or more therapy parameters using the created patient-specific brain atlas or other model or representation of the patient's brain including the implanted lead location; ¶0157 teaches the desired VOA is created in 2-dimensions (2-D) on one or more slice or other 2-D representation of the patient's brain or substructures of the patient's brain (e.g. a plane orthogonal to the lead) [intersection between activated tissue and non-activated tissue]); and
a visual representation of the adjusted shape of the three-dimensional  structure (Blum- ¶0016 teaches a graphical user interface (GUI) display on a user interface machine in which a user may view the generated VOAs; ¶0092 teaches the system may provide for receipt and processing of user input selecting a plurality of points within a 2-D or 3-D model to outline a 2-D or 3-D target location. The system may further provide for clicking and dragging upon one or more points of a displayed target location to change its shape; ¶0134 teaches the .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Goetz to incorporate the teachings of Blum, and apply the configuration in which deforming an image using one or more nodes and the 2-D representation of the patient's brain as plane orthogonal to the lead into the three-dimensional mesh structure comprises a plurality of vertices, as taught by Goetz for adjusting one or more vertices of the plurality of vertices to generate an adjusted shape of the three-dimensional mesh structure according to an intersection between activated tissue and non-activated tissue; and controlling a display interface to output a visual representation of the adjusted shape of the three-dimensional mesh structure.
Doing so would provide help to speed or otherwise improve DBS parameter selection process or to otherwise enhance DBS techniques. Additionally, it would provide a better interface via which to control the electrode selections and values.
The prior art fails to explicitly teach wherein the adjusted shape of the three-dimensional mesh structure represents a volume of neural activation (VNA) corresponding to electrical stimulation
deliverable by the lead and according to the one or more stimulation parameter values.
However, McIntyre teaches
the adjusted shape of the three-dimensional mesh structure represents a volume of neural activation (VNA) corresponding to electrical stimulation deliverable by the lead and according to the one or more stimulation parameter values (McIntyre- Fig. 1B and ¶0045 teach medial-lateral and/or anterior-posterior variation in the electrode location within STN directly altered the shape and volume of activation [the adjusted shape of the three-dimensional structure];  ¶0039 teaches adjust the electrode location or stimulation parameters [electrical stimulation deliverable by the lead and according to the one or more stimulation parameter values] to obtain a desired volume of activation for the DBS stimulation; ¶0073 teaches to adjust electrical stimulation parameters using the VOA;  ¶0080 teaches the electric field model is then coupled to electrical models of individual neurons to predict their response to the applied stimulation and determine a volume of tissue that is directly influenced by the stimulation [stimulation parameter values] […] simplifying assumptions allow the volume of activation (VOA) to be obtained directly from the electric field model using the second difference of the potential distribution in the tissue medium; Fig. 7 and ¶0088 teach a multi-resolution, finite-element tetrahedral mesh [the three-dimensional mesh structure] that was constructed to represent the brain volume […] a generic mesh that includes a high density mesh around the electrode location and a low density mesh located between the high density mesh and the model's peripheral boundary);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Goetz/Blum to incorporate the teachings of McIntyre, and apply the finite-element tetrahedral mesh into the adjusted shape of the three-dimensional mesh structure, as taught by Goetz/Blum for automatically adjusting, by the processing circuitry and based on one or more stimulation parameter values, one or more vertices of the plurality of vertices to generate an adjusted shape of the three-dimensional mesh structure according to an intersection between activated tissue and non-activated tissue, wherein the adjusted shape of the three-dimensional mesh structure represents a volume of neural activation (VNA) 
Doing so would provide provide help to speed or otherwise improve this DBS parameter selection process or to otherwise enhance DBS techniques.

Regarding claim 2, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and further teaches wherein adjusting the one or more vertices of the plurality of vertices (see Claim 1 rejection for detailed analysis) comprises:
adjusting at least two vertices of the plurality of vertices in parallel with one another (Blum- Fig. 9A shows four nodes 900. At least 2 nodes [vertices] in parallel with one another; ¶0081-0083 teach FIGS. 9A-9B illustrate generally an example of deforming an image using one or more nodes […] FIG. 9A shows four nodes 900. The one or more nodes 900 can be manually added by a clinician or other user, or the node 900 can be automatically placed on the model or brain atlas (e.g., a uniform distribution automatically placed across the slice or other view of the model or brain atlas). In an example, the clinician or other user can select a node 900 and move it to a location (e.g., manually, such as by dragging the node 900 with a mouse or other input device, by entering a location for the node 900 to be moved to [adjusting at least two vertices of the plurality of vertices]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Goetz/McIntyre to incorporate the teachings of Blum, and apply the nodes into the plurality of vertices, as taught by Goetz/McIntyre for adjusting at least two vertices of the plurality of vertices in parallel with one another.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim. 

Regarding claim 3, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and teaches the method further comprising:
receiving, by the processing circuitry (Fig. 2: processor 40), tissue activation data (i.e., a selected subset of electrodes 24, 26 and other stimulation parameter values) defining the intersection between activated tissue and non-activated tissue (Goetz- Fig. 13 and ¶0177-0178 teach a computing device presenting user interface 300 may provide a separate window (not shown) by which the user may modify a view of anatomical feature 312 [activated tissue] and lead 304 [non-activated tissue]; Blum- ¶0157 teaches the desired VOA is created in 2-dimensions (2-D) on one or more slice or other 2-D representation of the patient's brain or substructures of the patient's brain (e.g. a plane orthogonal to the lead) [intersection between activated tissue and non-activated tissue]), the tissue activation data based on at least one of one or more stimulation parameter values or electrical field data (Goetz- ¶0057 teaches the electrical field represents the region of tissue that will be covered by an electrical field (e.g., an electrical field or an electromagnetic field) during therapy [electrical field data] […] the therapy field can be an activation field, which indicates the neurons that will be activated by the electrical field in the patient anatomical region covered by the stimulation therapy, thereby indicating the tissue area activated by the electrical stimulation delivered via the specific therapy program, which includes a selected subset of electrodes 24, 26 and other stimulation parameter values (e.g., current or voltage amplitude value and/or frequency value) [tissue activation data]; ¶0061 teaches other stimulation parameter values that provide efficacious therapy to patient 12. These other stimulation parameter values may include, for example, a frequency and amplitude of stimulation signals, and, in the case of stimulation pulses, a duty cycle, pulse width of the stimulation signals, and an electrode configuration (e.g., selected combination and polarities) of electrodes; ¶0068 teaches delivering an electrical field to any tissue adjacent to electrodes 24, 26 […] at least some of the electrodes 24, 26 of leads 20 may have a complex electrode array geometry that is capable of producing shaped electrical fields [electrical field data]); and 
storing, by the processing circuitry (Fig. 2: processor 40), the tissue activation data to a location in graphics memory (Goetz- ¶0089 teaches Processor 40 controls stimulation generator 44 according to therapy programs 54 stored in memory 42 to apply particular stimulation parameter values specified by one or more of programs, such as amplitude, pulse width, and pulse rate. Processor 40 may control stimulation generator 44, sensing module 46, and switch module 48, among other elements of IMD 16, to deliver therapy to patient 12 via leads 20).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Goetz/McIntyre to incorporate the teachings of Blum, and apply data defining the intersection between activated tissue and non-activated tissue into the stimulation parameter values, as taught by Goetz/McIntyre for receiving tissue activation data defining the intersection between activated tissue and non-activated tissue.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 4, Goetz in view of Blum and McIntyre, teaches the method of claim 3, and teaches the method further comprising:
accessing the tissue activation data from the graphics memory (Goetz- ¶0055 teaches a processor of therapy system 10 accesses data for a physiological model from, e.g., a memory of therapy system 10, which can be a memory of programmer 14, IMD 16 or a memory of another device (e.g., a database remotely located from programmer 14 or IMD 16 that stores one or more physiological models); ¶0057 teaches the therapy field can be an activation field, which indicates the neurons that will be activated by the electrical field in the patient anatomical region covered by the stimulation therapy, thereby indicating the tissue area activated by the electrical stimulation delivered via the specific therapy program, which includes a selected subset of electrodes 24, 26 and other stimulation parameter values (e.g., current or voltage ¶0089 teaches processor 40 controls stimulation generator 44 according to therapy programs 54 stored in memory 42 to apply particular stimulation parameter values specified by one or more of programs, such as amplitude, pulse width, and pulse rate); and
adjusting, via a vertex shader, the vertices according to the tissue activation data (Goetz- ¶0038 teaches to manipulate the model, e.g., to translate the model (e.g., move vertices of the model along a specified vector), rotate the model (e.g., rotate vertices of the model about a vector), or scale the model (e.g., increase or decrease distance between vertices of the model to change the size of the model along one or more axes) [adjusting the vertices]; ¶0057 teaches the therapy field can be an activation field, which indicates the neurons that will be activated by the electrical field in the patient anatomical region covered by the stimulation therapy, thereby indicating the tissue area activated by the electrical stimulation delivered via the specific therapy program, which includes a selected subset of electrodes 24, 26 and other stimulation parameter values (e.g., current or voltage amplitude value and/or frequency value) [tissue activation data]; Blum- ¶0198 teaches different interactions by different colorings, different shading, hatching patterns, or with other identifying techniques).

Regarding claim 5, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and further teaches wherein the three-dimensional mesh structure (see Claim 1 rejection for detailed analysis) comprises a single mesh configured to model a plurality of different activated tissue regions (Goetz- ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient is created. The three-dimensional mesh may be constructed from a plurality of graphics primitives, e.g., triangles; ¶0054 teaches the bioelectrical brain signals that are used to select a stimulation electrode combination may be sensed within the same region of brain 28 as the target tissue site for the electrical stimulation or a different region of brain 28. As previously indicated, these tissue sites may include tissue sites within the thalamus, target tissue sites within brain 28 during treatment.).

Regarding claim 6, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and further teaches wherein the processing circuitry comprises a graphics processing unit (GPU) (Goetz- Fig. 4 and ¶0113 teach processor 80 (or a separate processor, such as a graphics processing unit (GPU)), may be configured to perform the rendering process […] Processor 80 may cause a display (not shown) of user interface 84 to display an image generated by performance of the rendering process).

Regarding claim 7, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and teaches the method further comprising:
storing, by the processing circuitry, data defining the three-dimensional mesh structure to a location in graphics memory (Goetz- Fig. 4 and ¶0112-0113 teach graphics processing data 92 may store a list of vertices defining graphics primitives for a three-dimensional mesh representative of the patient-specific model of the anatomical feature […] The clinician programmer may store graphics processing data 92 during a programming session performed by a clinician user, and processor 80 (or a separate processor, such as a graphics processing unit (GPU)), may be configured to perform the rendering process […] processor 80 may erase graphics processing data 92 or overwrite graphics processing data 92 when new data is to be stored to memory 82).

Regarding claim 11, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and teaches the method further comprising:
identifying, by the processing circuitry (Fig. 2: processor 40), the three-dimensional mesh structure (Goetz- ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient is created. The three-dimensional mesh may be constructed from a plurality of graphics primitives, e.g., triangles; ¶0112 teaches a list of vertices defining graphics primitives for a three-dimensional mesh representative of the patient-specific model of the anatomical feature); 
segmenting the three-dimensional mesh structure to determine the plurality of vertices (Goetz- ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient is created. The three-dimensional mesh may be constructed from a plurality of graphics primitives, e.g., triangles. Graphics primitives are typically defined using a list of vertices; ¶0148-0149 teach to capture a sequence of “slices” through magnetic resonance imaging procedures. Each of the slices may correspond to one image of a portion of the therapy target […] the z-axis corresponds the direction from the head of patient 12 to the feet of patient 12, then each slice may include image data in x-y planes. Moreover, the slices may be stacked in z-axis order. In this manner, image analysis unit 116 may attempt to identify anatomical features in the slice-images received from MRI unit 104, while 3D model generation unit 114 may generate X- and Y-coordinates for the features within a particular slice, and Z-coordinates for the features based on the position of the feature in the ordering of the slices - a sequence of “slices” suggests claimed “segmenting”); and
storing the plurality of vertices to a location in graphics memory (Goetz- Fig. 4 and ¶0112-0113 teach graphics processing data 92 may store a list of vertices defining graphics primitives for a three-dimensional mesh representative of the patient-specific model of the , and
wherein receiving the three-dimensional mesh structure (see Claim 1 rejection for detailed analysis) further comprises:
receiving the plurality of vertices from the location in graphics memory (Goetz- ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient is created. The three-dimensional mesh may be constructed from a plurality of graphics primitives, e.g., triangles; Fig. 4 and ¶0112-0113 teach graphics processing data 92 may store a list of vertices defining graphics primitives for a three-dimensional mesh representative of the patient-specific model of the anatomical feature).

Regarding claim 12, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and further teaches wherein the display interface includes a touch screen interface (Goetz- Fig. 1 and ¶0074 teach Programmer 14 may be a hand-held computing device with a display viewable by the user and an interface for providing input to programmer 14 (i.e., a user input mechanism) […] programmer 14 may include a small display screen (e.g., a liquid crystal display (LCD) or a light emitting diode (LED) display) that presents information to the user. In addition, programmer 14 may include a touch screen display, keypad, buttons, a peripheral pointing device or another input mechanism that allows the user to navigate though the user interface of programmer 14 and provide input […] the screen (not shown) of programmer 14 may be a touchscreen that allows the user to provide input directly to the user interface shown on the display).

Regarding claims 13-16, Goetz in view of Blum and McIntyre, teaches the method of claims 1-3 and 7 indirectly. The metes and bounds of the apparatus claims substantially 

Regarding claim 13, Goetz in view of Blum and McIntyre, teaches a computing device comprising processing circuitry (Goetz- Fig. 2 and ¶0083 teach processor 40 […] when executed by processor 40, cause IMD 16 to perform various functions; ¶0089 teaches Processor 40 may include any one or more of a microprocessor, a controller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or discrete logic circuitry) configured to perform the mehods of claim 1.

Regarding claim 18, Goetz in view of Blum and McIntyre, teaches the computing device of claim 13, and further teaches wherein an external programmer (i.e., programmer 14) comprises the processing circuitry and the graphics memory (Goetz- Figs. 1-2 and ¶0055 teach a processor of therapy system 10 accesses data for a physiological model from, e.g., a memory of therapy system 10, which can be a memory of programmer 14, IMD 16 or a memory of another device (e.g., a database remotely located from programmer 14 or IMD 16 that stores one or more physiological models). In accordance with the techniques of this disclosure, IMD 16 and/or programmer 14 may store graphics processing data for the physiological model).

Regarding claims 19-20, Goetz in view of Blum and McIntyre, teaches the method of claims 1 and 3 indirectly. The metes and bounds of the non-transitory computer-readable storage medium having stored thereon instructions claims substantially correspond to the method claims as set forth in Claims 1 and 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding claim 19, Goetz in view of Blum and McIntyre, teaches a non-transitory computer-readable storage medium having stored thereon instructions (Goetz- Fig. 2 and ¶0083-0084 teach Memory 42 may store computer-readable instructions that, when executed by processor 40, cause IMD 16 to perform various functions […] memory 42 stores therapy programs 54, bioelectrical brain signals 60, operating instructions 58; ¶0089 teaches Processor 40 controls stimulation generator 44 according to therapy programs 54 stored in memory 42 to apply particular stimulation parameter values specified by one or more of programs, such as amplitude, pulse width, and pulse rate) that, when executed, cause one or more processors to at least perform the mehods of claim 1.


10.	Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Blum, further in view of McIntyre, still further in view of Kaufman et al., (“Kaufman”) [US-2004/0125103-A1]
Regarding claim 8, Goetz in view of Blum and McIntyre, teaches the method of claim 1, and further teaches wherein the three-dimensional mesh structure (see Claim 1 rejection for detailed analysis), but fails to explicitly teach the three-dimensional mesh structure comprises at least one of: a cylindrical portion or an at least partially spherical portion.
However, Kaufman teaches
the three-dimensional mesh structure comprises at least one of: a cylindrical portion or an at least partially spherical portion (Kaufman- ¶0362 teaches Polygon meshes, spline surfaces, spheres, cylinders, and others can be subdivided into triangles for voxelization).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Goetz/Blum/McIntyre to incorporate the teachings of Kaufman, and apply the spheres, cylinders into the three-dimensional mesh structure comprises 
Doing so would improve image rendering techniques.

Regarding claim 9, Goetz in view of Blum, McIntyre and Kaufman, teaches the method of claim 8, and teaches the method further comprising:
receiving, by the processing circuitry (Fig. 2: processor 40), one or more stimulation parameter values, wherein the one or more stimulation parameter values comprise electrode polarity information (Goetz- ¶0049 teaches a therapy module that includes a stimulation generator that generates and delivers electrical stimulation therapy to patient 12 via a subset of electrodes 24, 26 of leads 20A and 20B, respectively […] the polarity of the subset of electrodes 24, 26, may be referred to as a stimulation electrode combination or configuration; ¶0057 teaches other stimulation parameter values (e.g., current or voltage amplitude value and/or frequency value) [stimulation parameter values]; ¶0061 teaches other stimulation parameter values may include, for example, a frequency and amplitude of stimulation signals, and, in the case of stimulation pulses, a duty cycle, pulse width of the stimulation signals, and an electrode configuration (e.g., selected combination and polarities) of electrodes), and
wherein a cylindrical portion of the three-dimensional mesh structure is configured to correspond to an electrode cathode location and the at least partially spherical portion of the three-dimensional mesh structure is configured to correspond to an electrode anode location (Goetz- ¶0037 teaches a three-dimensional mesh of the anatomical feature of the patient is created [three-dimensional mesh structure]; Blum- Fig. 3e and ¶0232 teaches one or more electrodes can be selected to be a cathode or an anode, or multiple electrodes can be selected to be a combination of one or more cathodes or anodes. In the example of FIG. 3e, three of eight electrodes are selected as anodes in a monopolar .

Regarding claim 17, Goetz in view of Blum and Kaufman, teaches the method of claim 8 indirectly. The metes and bounds of the apparatus claims substantially correspond to the method claims as set forth in Claim 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Allowable Subject Matter
11.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, Goetz in view of Blum and McIntyre, teaches adjusting the one or more vertices of the plurality of vertices comprises moving the one or more vertices (see Claim 1 rejection for detailed analysis).
However in the context of claims 1 and 21 as a whole, the prior art does not teach “adjusting the one or more vertices of the plurality of vertices comprises moving the one or more vertices radially with respect to an axis of the three-dimensional mesh.”
Therefore, Claim 21 in the context of claims 1 and 21 as a whole does comprise allowable subject matter.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL LE/Primary Examiner, Art Unit 2619